Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  147471                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147471
                                                                     COA: 296256
                                                                     Oakland CC: 2009-224545-FC
  THOMAS JAY McCLOUD, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 30, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Eliason (Docket No. 147428) and People v Davis (Docket No. 146819)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue present in this case, we ORDER that the application be held in ABEYANCE
  pending the decisions in those cases.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           s0224
                                                                                Clerk